Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
          SPECIFICATION OBJECTION
Insertion of continuing data of PCT and Korean Foreign Priority documents at beginning of the specification is needed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/161363 A1.
WO teaches dental complex composition containing crystalized glass-ceramic in abstract.
WO teaches lithium disilicate-based glass ceramic and various curable organic material such as Bis-GMA and TEGDMA in para. [16] and para. [0022] and claim 8, respectively, meeting claims 3, 7 and 8. 
WO teaches utilization of lithium disilicate glass ceramic having a crystal size of 3 µm treated with γ-methcarloxy [sic] propyl trimethoxysilane in a composition in para. [41] and in table 2 of para. [50] meeting claims 3-8.  Note that γ-methcarloxy [sic] propyl trimethoxysilane is an another expression of 3-methacrloxy propyl trimethoxysilane of claim 6.
WO teaches a heat treatment at 500oC for 1 hour and 800oC for 30 minutes thereof for water quenched frit and melting thereof in [0041] meeting claim 2.
The instant invention further recites a crystal size of 50 to 400 nm (0.02 to 0.4 µm) over the example in the table 2 of WO.
But, WO further teaches a crystal size of 0.2 to 4 µm (200 to 4000 nm) in [20] and thus choosing 200 to 400 nm would have been obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize lithium disilicate glass ceramic having a crystal size of .2 to 0.4 µm (200 to 400 nm) in WO since WO teaches overlapping ranges of the crystal size absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/161363 A1 n view of Kasai et al. (US 10,315,289).
Further as to other silane coupling agents of claim 6, Kasai et al. teach various silane coupling agents such as methacryloxypropyltrimethoxysilane at col. 21, lines 30-31.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known functionally equivalent methacryloxypropyltrimethoxysilane at absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morinaga et al. (US 5,804,520) teach the instant glass ceramic having a crystal size of 0.22 to 0.29 µm (220-290 nm) in table 1 for optical recording disk, not for dental composites.
Holand et al. (US 7,846,857) teach dental glass ceramics comprising crystals size of 0.1 to 2 µm (100 to 2000 nm) in abstract and at col. 5, line 4o to col. 6, line 3, but are silent as to use of s curable organic material.
Although US 7,927,538 of IDS teaches glass ceramic particles having a particle size of 10-200 nm at col. 9, lines 14-18, it does not teach crystal size. 
US 9,757,311 is silent as to a crystal size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762